Citation Nr: 0926030	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for right knee 
injury, status post anterior cruciate ligament reconstruction 
and arthroscopy, currently rated as 50 percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
left wrist fracture, status post open reduction and internal 
fixation, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from August to December 
1985 and from August 1986 to August 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1. The medical evidence shows limitation of right knee 
extension to 53 degrees, and flexion to 82 degrees, without 
ankylosis.

2. The medical evidence shows limitation of left wrist 
dorsiflexion to 12 degrees, without ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for 
right knee injury, status post anterior cruciate ligament 
reconstruction and arthroscopy, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5261 (2008).

2. The criteria for an evaluation in excess of 10 percent for 
residuals of a left wrist fracture, status post open 
reduction and internal fixation, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  

In March 2002, the appellant submitted a claim of entitlement 
to a compensable evaluation for her service-connected 
residuals of a left wrist fracture, status post open 
reduction and internal fixation.  Contemporaneously, the 
appellant was scheduled to undergo a periodic examination of 
her service-connected right knee injury, status post anterior 
cruciate ligament reconstruction and arthroscopy.  Pursuant 
to both of these issues, the RO sent the appellant a notice 
letter in May 2002.  In the January 2003 rating decision, the 
appellant's noncompensable evaluation for her service-
connected residuals of a left wrist fracture, status post 
open reduction and internal fixation, was increased to 10 
percent, effective June 16, 2003; the appellant's 50 percent 
rating for her service-connected right knee injury, status 
post anterior cruciate ligament reconstruction and 
arthroscopy, was continued.  The appellant perfected appeals 
of these issues in April 2003.  In the August 2005 Board 
decision, the appellant was granted a separate rating for 
instability of her service-connected right knee injury, 
status post anterior cruciate ligament reconstruction and 
arthroscopy; denied an evaluation in excess of 50 percent for 
service-connected right knee injury, status post anterior 
cruciate ligament reconstruction and arthroscopy; and denied 
an evaluation in excess of 10 percent for her service-
connected residuals of a left wrist fracture, status post 
open reduction and internal fixation.  The appellant appealed 
the two denials to the United States Court of Appeals for 
Veterans' Claims (CAVC).  In May 2006, based on the joint 
motion for remand, CAVC vacated the Board's August 2005 
decision and remanded the issues for further development in 
compliance with the joint motion for remand.  

In response to a July 2006 development letter sent to the 
appellant pursuant to the May 2006 CAVC remand, the appellant 
indicated that she did not have further evidence to submit 
and that the Board should proceed with the readjudication of 
her claims.  In the October 2006 Board decision, the 
appellant was once again denied an evaluation in excess of 50 
percent for service-connected right knee injury, status post 
anterior cruciate ligament reconstruction and arthroscopy and 
denied an evaluation in excess of 10 percent for her service-
connected residuals of a left wrist fracture, status post 
open reduction and internal fixation.  The appellant again 
appealed these issues to CAVC.  In October 2007, based on a 
joint motion for remand, CAVC vacated the Board's October 
2006 decision and remanded the issues in order for the Board 
to evaluate the appellant's claims pursuant to 38 C.F.R. 
§ 3.321(b) (2008); this is the issue presently before the 
Board.

During the pendency of these appeals, as described above, 
VCAA notification requirements changed with respect to 
increased-compensation claims.  For an increased-compensation 
claim, § 5103(a) requires, at a minimum, that VA notify the 
appellant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the appellant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the 
diagnostic code under which the appellant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the appellant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

The Board acknowledges that the appellant has not been 
provided Vazquez-Flores-compliant notice.  With that said, 
however, the May 2002 letter notified the appellant of what 
evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  This 
letter specifically refers the requirement of submitting 
evidence sufficient to demonstrate "an increase in severity 
of [the appellant's] current physical...disability."  The 
letter further explained that VA would make reasonable 
efforts to help her get evidence relevant to her claims, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any such records.  The May 
2002 letter essentially asked her to provide any evidence she 
had pertaining to her claims.  After having received this 
letter, the appellant submitted additional treatment records.

Even though the May 2002 notice letter does not meet the 
requirements of Vazquez-Flores, the appellant was provided 
with the requirements of the statutes used in evaluating her 
conditions in a variety of documents including the March 2004 
Supplemental Statement of the Case and the August 2005 and 
October 2006 Board decisions.  Vazquez-Flores, 22 Vet. App. 
at 46.  Moreover, contemporaneous to the development of the 
claims at issue herein, the appellant was pursuing a claim of 
entitlement to a total disability rating based on individual 
unemployability.  In the July 2008 rating decision, the RO 
granted this claim based on the evidence of record, thus 
indicating that the appellant has submitted evidence 
sufficient to show that her service-connected disabilities 
interfered with her ability to work and her daily life.  Id.  
Further, the appellant submitted a letter, dated in July 
2006, stating that she had no additional evidence to submit 
and that the Board should proceed with the readjudication of 
her claims.  For these reasons, the Board finds no further 
development is required regarding the duty to notify.  See 
Pelegrini, 18 Vet. App. at 120.

The duty to assist the appellant has been satisfied in this 
case.  The RO has obtained the appellant's service treatment 
records and her VA medical treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO also provided the 
appellant with examinations to determine the severity of her 
service-connected disabilities.  Moreover, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 120.  

While VA has not met all statutory and regulatory notice and 
duty to assist provisions, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, including the opportunity to 
present pertinent evidence.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008); see also 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  Moreover, there is no prejudice 
to the appellant because the preponderance of the evidence is 
against the increased disability ratings in excess of what 
has already been granted in these matters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of these cases, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), CAVC held that 38 
C.F.R. §§ 4.40, 4.45 (2008) were not subsumed into the 
diagnostic codes under which an appellant's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the appellant's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.

A September 1993 rating decision granted entitlement to 
service connection for right knee and left wrist 
disabilities; a 20 percent evaluation was assigned for the 
right knee and a noncompensable evaluation was assigned for 
the left wrist, effective August 18, 1992.

An October 1994 rating decision granted an increased 
evaluation of 40 percent for service-connected right knee 
disability, effective June 1, 1994.

An October 1997 rating decision granted an increased 
evaluation of 50 percent for service-connected right knee 
disability, effective June 1, 1994.

A January 2003 rating decision granted a 10 percent 
evaluation for the appellant's service-connected left wrist 
disability, effective March 25, 2002; a temporary total 
disability rating was assigned for the left wrist, based on 
surgical treatment necessitating convalescence from July 25, 
2002 to October 31, 2002, with a 10 percent rating, effective 
November 1, 2002.

A.  Right Knee Injury, Status Post Anterior Cruciate Ligament 
Reconstruction and Arthroscopy

The Rating Schedule does not provide a specific diagnostic 
code for right knee injury, status post anterior cruciate 
ligament reconstruction and arthroscopy.  As such, the RO 
evaluated the appellant's condition under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299 and under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, hyphenated as 5299-5261.  Hyphenated diagnostic 
codes and rating by analogy are used when an unlisted 
disability is at issue.  See 38 C.F.R. § 4.27 (2008).  The 
first two digits of the first diagnostic code indicate the 
most closely related body part followed by a "99."  Id.  
Use of the second diagnostic code helps provide further 
detail regarding the origins of the unlisted disability, the 
bodily functions affected, the symptomatology, and anatomical 
location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 17, 321 
(2006).  Moreover, the diagnostic code following the hyphen 
is the diagnostic code by which the disability is evaluated.  
Id. 

The appellant's service-connected right knee injury, status 
post anterior cruciate ligament reconstruction and 
arthroscopy, is currently evaluated as 50 percent.  
Diagnostic Code 5261 contemplates limitation of extension of 
the leg.  A noncompensable rating is for assignment if 
extension is limited to five degrees, a 10 percent rating is 
for assignment if extension is limited to 10 degrees, a 20 
percent rating is for assignment if extension is limited to 
15 degrees, a 30 percent rating is for assignment if 
extension is limited to 20 degrees, a 40 percent rating is 
for assignment if extension limited to 30 degrees, and a 50 
percent rating is for assignment if extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).

Under the provisions of Diagnostic Code 5260, a 
noncompensable rating is for assignment if flexion is limited 
to 60 degrees, a 10 percent rating is for assignment where 
flexion is limited to 45 degrees, a 20 percent rating is for 
assignment where flexion is limited to 30 degrees, and a 
maximum 30 percent rating is for assignment if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).


As noted above, a separate evaluation for instability of the 
appellant's right knee was granted by the Board's 2005 
decision, accordingly, Diagnostic Code 5257 has already been 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

In this case, the appellant's right knee disability involves 
osteoarthritis, which is rated on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2008).  A 50 
percent evaluation is the maximum schedular evaluation 
provided for limitation of extension of the lower extremity.  
The only diagnostic code that provides an evaluation in 
excess of 50 percent for disability of the knee is Diagnostic 
Code 5256, which provides for a 60 percent evaluation for 
extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2008).  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS 
ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED 
HEALTH at 68 (4th ed. 1987)).  Although the appellant has 
severe limitation of motion of the right leg, she does not 
have ankylosis of the right knee joint.  Accordingly, an 
increased evaluation is not warranted for right knee 
disability under the provisions of Diagnostic Code 5256.

Although the Board has also considered the evidence of 
painful motion and functional impairment of the right knee, 
the appellant's service-connected right knee disorder is 
currently evaluated at the maximum evaluation for limitation 
of motion. DeLuca, 8 Vet. App. at 206.  Consequently, a 
higher evaluation under the provisions of 38 C.F.R. § 4.40 
and 4.45 is not available.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (finding that if an appellant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

While separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic 
Code 5261 (limitation of extension of the leg), may be 
assigned for disability of the same knee, separate ratings 
are not applicable in this case because flexion of the right 
leg has been to at least 82 degrees since 1993, which is 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 5260.  See VAOGCPREC 9-04, 69 Fed. Reg. 59990 
(2004).

B.  Increased Rating for Residuals of a Left Wrist Fracture, 
Status Post Open Reduction and Internal Fixation

Diagnostic Code 5215 provides for the assignment of a 10 
percent evaluation, and no higher, for limitation of wrist 
motion of either upper extremity when there is dorsiflexion 
less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  The Rating Schedule for the 
orthopedic system provides for a rating greater than 10 
percent for limitation of motion of the wrist only in cases 
where ankylosis of the joint is present.

Under Diagnostic Code 5214, a 20 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the minor wrist; a 30 
percent disability evaluation is assigned for ankylosis of 
the minor wrist in any other position, except favorable; and 
a 40 percent evaluation is assigned for unfavorable ankylosis 
of the minor wrist in any degree of palmar flexion or with 
ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2008).

A 10 percent evaluation for the appellant's service-connected 
left wrist disability was assigned pursuant to Diagnostic 
Code 5215 due to limitation of motion.  This is the maximum 
schedular evaluation provided for limitation of motion of 
either the dominant or nondominant wrist under Diagnostic 
Code 5215. The only diagnostic code that provides an 
evaluation in excess of 10 percent for disability of the 
wrist is Diagnostic Code 5214, which involves ankylosis.  
Although the appellant has significant limitation of motion 
of the left wrist, she was able to dorsiflex the wrist to 12 
degrees and palmar flex to 30 degrees on examination in May 
2004.  Because there is no medical evidence of ankylosis of 
the left wrist, an increased evaluation is not warranted 
under the schedular criteria.

Although the appellant has limitation of motion of the left 
wrist, there is no evidence of ankylosis of the wrist.  As 
with the previous issue, the considerations required by 
DeLuca are not applicable to the issue of an increased 
evaluation for left wrist disability because the appellant is 
already assigned the maximum schedular rating of 10 percent 
for limitation of motion of the affected joint and a higher 
rating requires a showing of ankylosis.  DeLuca, 8 Vet. App. 
at 206. Consequently, a higher evaluation is not available 
under Diagnostic Code 5215 based on 38 C.F.R. §§ 4.40, 4.45.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

C.  Extraschedular Evaluation

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  


With respect to the appellant's service-connected right knee 
injury, status post anterior cruciate ligament reconstruction 
and arthroscopy, the Board finds that the appellant's 
disability picture is not so unusual or exceptional in nature 
as to render the 50 percent rating inadequate.  The 
appellant's service-connected right knee injury, status post 
anterior cruciate ligament reconstruction and arthroscopy, is 
evaluated as a musculoskeletal disability pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5299 and 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, hyphenated as 5299-5261, the criteria 
of which is found by the Board to specifically contemplate 
the level of occupational and social impairment caused by her 
disability.  Id.

As demonstrated by the evidence of record, the appellant's 
service-connected right knee injury, status post anterior 
cruciate ligament reconstruction and arthroscopy is marked by 
limitation of extension to 53 degrees and limitation of 
flexion to 82 degrees, without ankylosis.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the appellant's 
experiences are congruent with the disability picture 
represented by a 50 percent disability rating.  The criteria 
for a 50 percent rating reasonably describe the appellant's 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to the appellant's service-connected residuals 
of a left wrist fracture, status post open reduction and 
internal fixation, the Board finds that the appellant's 
disability picture is not so unusual or exceptional in nature 
as to render the 10 percent rating for inadequate.  The 
appellant's residuals of a left wrist fracture, status post 
open reduction and internal fixation, is evaluated as a 
musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by her disability.  Id.

As demonstrated by the evidence of record, the appellant's 
residuals of a left wrist fracture, status post open 
reduction and internal fixation is marked by limitation of 
dorsiflexion to 12 degrees, without ankylosis.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
appellant's experiences are congruent with the disability 
picture represented by a 10 percent disability rating.  The 
criteria for a 10 percent rating reasonably describe the 
appellant's disability level and symptomatology and, 
therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215; 
see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, with respect to both of the disabilities at issue 
herein, based on the evidence of record, the Board finds that 
the appellant's disability pictures cannot be characterized 
as exceptional cases so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met in 
either instance and, consequently, the Board finds that the 
appellant is not entitled to referrals for extraschedular 
ratings.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of those 
already assigned to the disabilities at issue herein at any 
time during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
right knee disability related to osteoarthritis is denied.

Entitlement to an evaluation in excess of 10 percent for left 
wrist disability is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


